United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1899
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

             Francisco Ortega-Montalvo, also known as Jerry Ortega

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                            Submitted: February 6, 2017
                               Filed: March 8, 2017
                                  ____________

Before RILEY, Chief Judge, SMITH and BENTON, Circuit Judges.
                              ____________

BENTON, Circuit Judge.

       Francisco G. Ortega-Montalvo was convicted of illegally re-entering the United
States in violation of 8 U.S.C.§ 1326(a) and (b)(2). The district court1 sentenced him



      1
         The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
to 51 months’ imprisonment. He appeals the denial of his motion to suppress.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      In 2011, Ortega-Montalvo, a Mexican citizen illegally in the United States, was
convicted of aggravated assault after shooting at a police officer. In 2013, he was
deported and prohibited from re-entering.

      In 2014, the U.S. Department of Homeland Security Investigations (HSI)
received a tip that Ortega-Montalvo illegally re-entered the United States and was
working at Maria’s Mexican Restaurant in Platte City, under the alias “Jerry Ortega.”
According to the tip, he drove a white pickup truck with the Arkansas license plate
“087MID.” Special Agent Scott Lindsey corroborated the tip, confirming that the
Arkansas plate was registered to Francisco Ortega and that he had been deported after
conviction for aggravated assault. Agents visited Maria’s Mexican Restaurant and
observed a white truck with the Arkansas license plate in the parking lot.

       Based on the corroborated tip, information about Ortega-Montalvo’s illegal
status and criminal history, and an online database search revealing an apartment
address in Platte City, Agent Lindsey and his supervisor decided to locate and arrest
him. Officer Lindsey briefed a team of five HSI special agents and two Platte City
police officers on Ortega-Montalvo’s illegal status, physical description (including
pictures), and criminal history of aggravated assault against a police officer.

        The morning of the arrest, an HSI agent surveilled the apartment’s parking lot,
finding the white truck. An agent rang the apartment’s doorbell from outside the
apartment complex. HSI special agents Timothy Ditter and Tim Kixmiller, uniformed
in protective armor with guns holstered, waited outside the door. An Hispanic male
(not Ortega-Montalvo) opened the door “partially dressed,” looking “like he had
literally just gotten out of bed.” The agents introduced themselves and displayed their
badges. Determining that the man (later identified as Juan Maldonado), did not speak

                                         -2-
English, Agent Ditter, fluent in Spanish, asked his country of citizenship and whether
“he had documents to be in the United States.” Maldonado replied he was a citizen
of Mexico and did not have documents. Agent Ditter asked permission to enter the
apartment to talk. Maldonado consented.

       Inside, Agent Ditter asked if anyone else was present. Maldonado said his
friend was there, pointing to the back of the apartment. Agent Ditter told Maldonado
“we’re going to do a protective search for everyone’s safety.” Maldonado said
nothing. Special agent José Covarrubias, a native Spanish speaker who entered
during the conversation, sat with Maldonado and questioned him.

      With guns drawn, Agents Ditter and Kixmiller conducted a protective sweep,
finding one bedroom door locked. They knocked on it. An Hispanic man identifying
himself as Jerry Ortega opened the door. Immediately recognizing him as Ortega-
Montalvo, they handcuffed him and placed him under arrest. The agents continued
the protective sweep, finding no one else in the apartment.

       After the protective sweep, the agents holstered their guns and asked
Maldonado and Ortega-Montalvo—both handcuffed and under arrest—for consent
to search the apartment. According to agents, both consented. In Ortega-Montalvo’s
bedroom, officers seized three identification documents. Officers took Ortega-
Montalvo to the Enforcement Removal Operations Office, advised him of his
Miranda rights, and took a written statement. In the statement, he admitted he was
a citizen of Mexico who had been deported from the United States and re-entered
illegally.

      A grand jury indicted Ortega-Montalvo on one count of illegal re-entry. He
moved to suppress all evidence and testimony from the search, arrest, booking, and
questioning. At the suppression hearing, a magistrate judge heard testimony from
Maldonado and HSI agents Lindsey, Ditter, and Covarrubias. Maldonado testified

                                         -3-
he opened the door to police pointing guns at him; an officer grabbed him by the
neck, pushed him against the wall, and entered the apartment without his permission.
He denied that officers asked whether he had documentation to be in the country.
Rejecting Maldonado’s testimony as not credible, the magistrate judge concluded his
consent was “given voluntarily and without coercion.” Finding the protective sweep
lawful, he recommended denying the motion. The district court adopted the
recommendation. At a bench trial, it found Ortega-Montalvo guilty.

        “On review of a motion to suppress,” this court reviews “factual findings for
clear error” and “legal conclusions de novo.” United States v. Sigillito, 759 F.3d 913,
923 (8th Cir. 2014), quoting United States v. Brooks, 715 F.3d 1069, 1075 (8th Cir.
2013). This court affirms the denial unless it is “unsupported by substantial evidence,
based on an erroneous interpretation of applicable law, or, based on the entire record,
it is clear a mistake was made.” United States v. Vanover, 630 F.3d 1108, 1114 (8th
Cir. 2011).

                                          I.

       Ortega-Montalvo argues that Maldonado did not voluntarily consent to the
agents’ entry into the apartment. At the suppression hearing, the magistrate judge
rejected Maldonado’s testimony on this issue, instead crediting the testimony of an
HSI agent that Maldonado voluntarily consented to entry. The district court adopted
the finding.

       “[W]hether a consent to a search was in fact ‘voluntary’ or was the product of
duress or coercion, express or implied, is a question of fact to be determined from the
totality of all the circumstances.” Schneckloth v. Bustamonte, 412 U.S. 218, 227
(1973). See United States v. Sanders, 424 F.3d 768, 773 (8th Cir. 2005) (“Whether
consent is voluntarily given is a question of fact.”). Evaluating consent, courts
consider: (1) age; (2) general intelligence and education; (3) whether the person was

                                         -4-
intoxicated at the time of consent; (4) whether the person consented after receiving
Miranda rights; and (5) whether the person was aware of his or her rights and
protections due to previous arrests. United States v. Comstock, 531 F.3d 667, 676
(8th Cir. 2008). Other relevant factors include: (6) the length of detention time; (7)
whether the officers acted in a threatening manner; (8) whether officers made any
promises or misrepresentations; (9) whether the person was in custody or under arrest
when giving consent; (10) whether the person consented in public; and (11) whether
the person was silent as the search was conducted. Id. at 676-77. “Determination of
consent necessarily involves judging the credibility of witnesses, a task generally left
to the district court.” United States v. Meza-Gonzalez, 394 F.3d 587, 592 (8th Cir.
2005). “A district court’s credibility findings are well-nigh unreviewable, so long as
the findings are not internally inconsistent or based on testimony that is incoherent,
implausible, or contradicted by objective evidence.” Sigillito, 759 F.3d at 923.

       Here, there is no evidence that Maldonado’s age, intelligence, or education
inhibited his ability to voluntarily consent, or that he was intoxicated. He was not in
custody, threatened, or made any promises or misrepresentations to obtain his
consent. The agents introduced themselves, showed their badges, and requested, in
Spanish, to enter the apartment. Their guns were holstered; they did not raise their
voices. Ortega-Montalvo’s assertion that Maldonado was “deliberately deceived”
because the agents requested to “talk” rather than informing him they were searching
for Ortega-Montalvo is without merit. There is no requirement that officers
“gratuitously advertis[e] [their] every move to anyone [they] might encounter.”
United States v. Crisolis-Gonzalez, 742 F.3d 830, 835 (8th Cir. 2014) (alterations in
original), quoting United States v. Briley, 726 F.2d 1301, 1305 (8th Cir. 1984).
“Importantly, [Maldonado] agreed to let the agents inside without further inquiry as
to the nature of the visit.” Id. There was “nothing misleading about [the agents’]
request to speak with [Maldonado] because it was consistent with the overall goal of
locating [Ortega-Montalvo].” Id.


                                          -5-
       Maldonado’s partial dress, lack of sleep, or admission that he was illegally in
the United States also did not make the situation “inherently coercive” as Oretega-
Montalvo asserts. See United States v. Quintero, 648 F.3d 660, 670 (8th Cir. 2011)
(holding that a person’s “subjective state of mind at the time he allegedly gave his
consent is not determinative” and that “[t]he internal psychological pressure
associated with a suspect’s knowledge of his or her own guilt, or fears that evidence
of such guilt has been discovered by police” does not bear on whether consent was
voluntary); United States v. Johnson, 619 F.3d 910, 918 (8th Cir. 2010) (finding
voluntary consent despite defendant’s state of undress, noting that defendant “chose
to open the door when he was not fully clothed”); United States v. Mancias, 350 F.3d
800, 805-06 (8th Cir. 2003) (“Although [defendant] was extremely tired at the time
of his encounter with [law enforcement], we do not find [defendant’s] physical state
rendered his consent involuntary.”).

      The district court properly found Maldonado voluntarily consented to entry.

                                         II.

      Ortega-Montalvo contends that even if Maldonado consented to entry, the
protective sweep exceeded the scope of consent and was unlawful.

       “A protective sweep is permitted under the Fourth Amendment when an officer
has ‘articulable facts which, taken together with the rational inferences from those
facts, would warrant a reasonably prudent officer in believing that the area to be
swept harbors an individual posing a danger to those on the arrest scene.’” Crisolis-
Gonzalez, 742 F.3d at 836, quoting Maryland v. Buie, 494 U.S. 325, 334 (1990).
“Protective sweeps need not always occur in conjunction with an arrest” where “a
reasonable officer could conclude that it was necessary for his safety to secure the
premises before obtaining a warrant.”           Id., quoting United States v.
Cisneros-Gutierrez, 598 F.3d 997, 1006 (8th Cir. 2010).

                                         -6-
       Articulable facts warranted the agents’ protective sweep. Agents went to
Ortega-Montalvo’s apartment after learning he was in the country illegally. From
their briefing, they knew he had a prior conviction for aggravated assault on a police
officer, and from Maldonado, they knew he may be present in the apartment. These
facts were “sufficient to alert the agents as to the possibility that the apartment
harbored dangerous individuals.” Id.

       Citing United States v. Hassock, Ortega-Montalvo argues the protective sweep
was unreasonable because the agents used consent to gain entry and thereby created
the exigent circumstances. United States v. Hassock, 631 F.3d 79, 88 (2d Cir. 2011)
(“[A] protective sweep is reasonable only to safeguard officers in the pursuit of an
otherwise legitimate purpose. Where no other purpose is being pursued, a sweep is
no different from any other search and, therefore, requires a warrant, exigency, or
authorized consent, none of which were present here.”). This argument is precluded
by this court’s decision in United States v. Crisolis-Gonzalez, 742 F.3d 830 (2014).
There, agents received a tip that the defendant had entered the country illegally and
was involved in meth trafficking. Id. at 833. Surveilling his apartment complex, they
saw his car. Id. Two agents knocked on the apartment’s door. Id. A man, not the
defendant, answered and consented to the agents entering “to speak with him.” Id.
Once inside, the man indicated others were in the house, and the agents conducted a
protective sweep for their safety. Id. at 833-34. This court held the protective sweep
lawful. Id. at 836.

      The district court did not err in finding the protective sweep lawful.

                                         III.

      Ortega-Montalvo maintains he did not voluntarily consent to the search of his
bedroom.



                                         -7-
       The totality of the circumstances shows that Ortega-Montalvo did voluntarily
consent. Like Maldonado, there is no evidence that Ortega-Montalvo’s age,
intelligence, or education inhibited his ability to voluntarily consent, nor is there any
evidence he was intoxicated. Although he was under arrest, there is no evidence he
was threatened or coerced by the agents or they made any promises or
misrepresentations to him. See United States v. Sanchez, 156 F.3d 875, 878 (8th Cir.
1998) (holding the district court did not err in finding consent where there was no
“evidence of duress, intimidation, or over-reaching by the officers”). Similarly, the
fact that he was not informed of his right to refuse consent does not, in itself, make
consent involuntary. United States v. Watson, 423 U.S. 411, 425 (1976) (holding
that the “failure to inform the arrestee that he could withhold consent” does not
automatically make consent involuntary); United States v. Zamoran-Coronel, 231
F.3d 466, 469 (8th Cir. 2000) (considering the voluntariness of consent, the “relevant
inquiry . . . is whether the officers did anything to affirmatively communicate to the
defendant that [he] was not free to . . . refuse the consent request”). Finally, his
criminal history suggests he would have been aware of his rights and protections. See
United States v. Dunning, 666 F.3d 1158, 1165 (8th Cir. 2012) (finding consent
voluntary “[a]lthough [defendant] was not read his Miranda rights prior to the search”
partly because “he was experienced in the legal system and likely aware of his
rights”).

      The district court properly found Ortega-Montalvo’s consent voluntary.

                                          IV.

      Ortega-Montalvo requests suppression of “all evidence obtained as a result of
the agents’ unlawful entry into the apartment and the unlawful protective sweep.”
Because the agents had Maldonado’s voluntary consent to enter the apartment,
lawfully conducted the protective sweep, and had Ortega-Montalvo’s voluntary
consent to search his bedroom, this argument is without merit.

                                          -8-
                            *******
The judgment is affirmed.

                   ____________________________




                               -9-